Hed Woo H
L450

Faurtield CA U5 BB

ioe) nn spo CV- -00489-EFB. Document 1 Filed 03/04/20 | Pagelofi5
OWN)

 

MATTHEW 0, MULLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[at “FILED
2 | Aver J. DAT
3 . | les4 ecoto Road. #274 Sth RFES98 i ——
y | Union Cy CA 44567 preg
«| PHONE: (HIS) 494-2195 oe :
L_| FAX: (415) 36b- sh,
7 liana @ pravecks cetotall ovy
t_
q Ty Pro bw
lO | .
I UWITED STATES WIsTRicT COURT
2
B FOR THE EASTERN DISTRICT OF “CALLEORUILA |
ty 2:20-CV 0489 __— EFB PC
is | MATTHEW h MOLLER Cose Now
| HUET J. DAT | ,
pepo | COMPLAIWT FOR DAMAGES
Ig Plainhtls | AND WINCTIVE PELIEE
4 Vv.
20 | |
LU COUNTS OF SOLAN Jury Trial Demanded
+ THOMAS FERRARA , | | |
Ls GLOBAL TEL LIM k, We. ,
24 | DOES Lh 50,
15 ee
ab ~ Defendants ‘
— CompLAWT -{-
Case 2:20-cv-00489-EFB Document1 Filed 03/04/20. Page 2 of 15

 

uk WT. ra

 

I, This. action Guise out othe Solano Cou La Ofie:
hl luce to pride coust tionally requined egal resoavces +p inucatec
tw. the custody ot The Sheri The WS, ‘Supeeue Court. has sot

 

 

Spectied what “speci TORY, iiak iud_ Sex ICES Meet oust. ttional

 

STS IA Le ioe fot FE [SO PY FO

mina subd, It hos ne zach rquuted thad custodiius
| cowl 0 Oi abi Ii Oni are “and Ele: cor laa legal

“alters i In “cwardeace wilh te wl of the ela courts, ‘As
legal tecly ny has claaged,, 0 to have. ral les at ¢ ate. andl Ledera|

 

 

SeIRe HP |S =

courts and eg too hove “what custodious. must route. Pt Moet
The Conshhatuin's ceguscauent |

2... The Colao Cousla Sheff Oca. fall I it Ei a

ifs. pon faws aud polit ave de
hy thd bre PMS andl poles prtuewt Hike thrown bisa

 
 

 

 

 

7 hace eal ‘asks. Au auvest Ce ul have po acess to kel uatorial

 

ae

_ or ft whist im a vak. or More. The mask she Al Kou, ahout

 

PS

 

Dowie rights and Issues at stake dustin anal “went i iO fou

 

8

 

 

 

 

whispere words fiom Q fu i det roncler udho Kguys wl about

 

 

 

ic

 

her Aw luprctte, Who wishes to chal lege his convict (OW and.

 

SS

 

 

Pedues oro now about how b do 2 50. will, Veceive/ a PA |

 

Rie R |

RS
so

 

pocket as inpenetrable to 0 9 laugersout Os Aye the (ases — zt cites
sLecren.+} ~ o ovary Set, Weds old. OU Outage. Aud t on wate .
rege ypeurtii ot hher special prpunatias eed ech to comp ly uth
cows rules she is without tecdutse » trom the. Sheriff (Bco

—

COMPLI? ==
'. -Case 2:20-cv-00489-EFB Document1 Filed 03/04/20 Page 3 of 15

 

 

 

3 Mow Colona Gy sanates will have Tee. al re wet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L_ by OW. caituney This avatue also 6 obstructed Hanus lout!
5 con bn prualeged oan pM bth Tel ae _
4 | provides Slaw County “authors with access to recotditas of
45 rout ice Communications, china tb prac dl detected i M
(, | the sunidich ios such Gs Orage Cai, (alboeia.
1
_ ¥ 4a dy es “oad w iow | and stake Foy pa pole. Os: eer, A ie
4 Sherifs ack Qs otbicers of te cat de bach trou. The Their Separahe,
10 law onkorce ment MOC yy n_ these iwle as custrdicns it | LS
i —crucal ty the justice sy mn a sherttts uphold state aud (LS.
| |2 Coase Ti anal sada br A@ess tote outs and That they
(3 do not ns) ah ack Qs age for fe) prosecadin. The. Solawo
(4 Cents Shed Ace hes es From Se coetck le
(5 |
(7
iG 5, Tk Action is = puts such to YL USE 2.198% avo
4 the. juciad ic ion OF of this Co t js invoked under Z¥ USC. 2$ [71 and
29 pus. The. Court has juntdc of related tate OW class ;
1 pucsuat to 26 USC 2 L2 Vewue ts fia aly i in Ths Couvt
_W Decause p Laity claius fr rel ea wos iM tk te Ditned t aud one. or
2? __ tape. ot the Naber reside the iS bones eo
Z4 |
x | VW
a | W

 

 

“COMBAT UD
Case 2:20-cv-00489-EFB Document.1 Filed 03/04/20 Page 4 of 15°

 

PARTIES

 

 

 

 

 

 

  

 

 

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 L ik Piet HATIMEW) MULUER pw resident ot Solauo Cowl ee
y Col bora in pee-tr Tonal Facibhy i
5 Thak County
b
_f ft ATi L | a __$eS ot Alowedu Couuty
_% , fl vd_& Ne, Hauer. Spouse. aud. court-au anzed
ft ei asst dura elena pers, | |
_|o :
, y $. The Defeudawt COuITY OF SOLA is 6 (fla muayd
| eatty led wal th Couplé Lntnal junit ne
yp 7
Ty 4. The Det endasct THOUS. FERRARA ic to Shortt at Solano
IS Count ano the dhiet execuhuy of te, Clowo County Sherif -
lb Caroer Ofte (50°), He Mp. MALLE RE custodian auc] |
U . is 0 resiheot ay Sola. Lousy, Cldomua- _
{f .
ya. 10. The okad blebvl Ei Link f Jb “1 Dewar qarak
20. dig busines at clones af corveckiwal facilches throughout California
Z awh” tke Distinct I+ % is a praJider at conga ais boy the
2t — Staaten (om: echidincy faciy. _ |
1% |
24 tL The | Plant the aye, iguorast of the hue Now es, of nop 1 _
2 ech 50. an Bd ctordvial aly Ses “Theo by Thee bts haytes, |
Zh ~The. Plast e wih | |

 

 

Campin |
Case 2:20-Cv-00489-EFB Document 1 Filed 03/04/20 Page 5 of 15

 

 

oe lah responsible Lethe ow desersbed herein, ud IL __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

     

 

 

 

 

 

 

|
L wlll’ (nitst and conefure by CAUSE such hats,
a,
Hot ~ FACTUAL ALE ATIONS
5
b {2 Th nat Hr. MULLER entered the. “usted aud aide of
7 | FERRARA, couMTy OF SOLAUO, od 00S 1 by 27° ("Cows Defendants”)
f |. ow or about Seah ber | \ 201K, The fawkt wos dransterved |
4 fio tederal gris fs contect eniuvial change Lfed in Colena County,
_ id.
(| (3. As he custodian wud seqonshle e herons ud onbrtres te (out
2 Nebeadauks hack ond have a duty under tate aud. Pedeval ys tp prone |
te) Me, MAWER wilh MEOW fl OCLESS to ‘te fours. This luc lucdes q
WY | ierpousibil Wouidle Tevet assistamwy in telahon to challenges
S| to avd wd deteae oF crwuinal. utters and_ty chal engi ‘T ca is
LL ot his cok nema Lt ala ucducl uky Wot, shuticily
fe ohstiuct Mr. MULLER nectos ty sour and counsel it ks ou
lt | er Pence, The Couaty Daerdacs J have hirewched beth: duties
{4 =
20 AY Th Matt cleat consequences hte. breach thes
L! | wauedith, ufo Defada sf cushy.
| iz provides i jaan tes to | legal tuaterials except fieagha toe
2) oa fag Su Ta operated by Legal Peseaveh hesonicshe pursuaat
LY 4 2 contnoch_w/ Cound. ‘TL
Ly ‘iw That Ty culuil fp SN df Ther | whity oath Tle request
_ 2b ~ is transyuibted fe th ep seo who i in burn frauen i 5 the
7

| Copan | ~$-
Case 2:20-ev-00489-EFB Document 1 Filed 03/04/20 Page 6 of 15

 

 

 

 

 

 

      

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| _veuidow, ly h fal Ll, the tau and mas it ; we legal _
L | ole, wh noutes ty lek f {in the Mig wit, who Se Filly |
5 give. “walenals th sta Moke, |
4 Peg Sev) days aud. The. Bak Mr. HUMLER has iar if

Jf taking ds fe? as four nud Os ta: ag fourlzas, Hse theese
b extremes ave Acoma
7
f 5 A. a fouserled.e. TE om wud E Uyorfal io
la bots sucht ¢ as The Cal Son’ Pvc Code, Hr. Mee hach Ao
lo access b esotial | legal. AL ibowcton fur the hui tii ist week of

I | We aucdly He Lassie waver stabi t tedu preluenau
|2 hear nih hecause the “technics ob Those Aglks a aVe counfer-

1% tak by somegne tot Suagr vith Caletrewia. cristal procedure.

4 : An cacey cetuu ed by Hr, MOWERS fauily wos out of ‘chil.

Is “when Hé, MalLer RF anruigned and, he wos Cequired to

[L debenuine ty he own sights aud leva | dtakey, The Cust (etouclnd :
" lad of alee | legal resources “made doitg SU coupelll unsthlas |
|

ly lL. f clay Ql yatedle pociudlied Hes
Do MWLWER., “Und er ts a! iy ules, an tlcavcetuted Aa Ge.

Zi Ldigau Must tie aay tepl, ty a uation “tal 12

ji days at Hat espouse, LR. 230 (2) Th ugust 2 Z0(4,

DB He. MULLER. wos iudble le to ely reply toa stews in ke |
ZY 82159 walter due bo delayed. research. ‘The vac Was
Ly tec wlhile Me, MUWLERS ral Wis ev toute. ty lke Court

Lh

 

 

 

COMET a
Case 2:20-cv-00489-EFB Document 1 Filed 03/04/20 Page 7 of 15

 

 

Ke Ty had 7D i Mee. was _Sevvecl wth o q wk

   

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
_2 to allow “thee ach’ evidence fh : .
2 | (JOS schedul led by hegit. The motion cote | over tay tekine
4 aud Me, MUer was Lop cece hiveelt at tat ting « fe > dl pak
5 receive the Cases and related restatch in we fo re spol. This
b Wis one oF the reasons Hr. MULER UALS toned, fo! whive his
i ch ahvtay speedy trial Lights.
_% a | | :
4 it. The fou tet Hr, } MUWER Was eve) Vepreserd ity unused
ome at That pout. (OS clue lo duller pec cag ig Te ist
_it cucu, The servite expel wll to Quy luce b
_{2. | at contents for codes aud Secondly. Ma] ras TA Mw} |
— cou daw | h } Ou dividual va
yy te cdatia i Is unKuguin On ina must buat afoul.” o Keown
15 cuckion ty fad folate material - Theis Is nok ayn iin pivocess
a; Dive tat a secon desiguahed 1000 May he to] f] ave by 1004 |
Fe “tot0, fone. 1000. ove, tae possible vaoiabs daa
4 . OM Low awranclutents have. hea eacaded
Zo V2 ne (ali | | 1 The :
u Pyar. dn 201% th Pal ast if cal fale eat _
UW _ nah : _hec
2) 997 vad contin with G 05, q LA. 7. ; aud. go Ou, to _
14 skin fews such as 182, Z aud_odd cabin suchas 192. BL.
2 When @ 5 | eva Ah,
Lb The fhew/ detuder nduied Me, UME he Mu a Waive tone

 

 

 

CoMeT LF
Case 2:20-cv-00489-EFB Document1 Filed 03/04/20 Page 8 of 15
Case 2:20-cv-00489-EFB Document 1 Filed 03/04/20 Page 9 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

{ MAQWLER wld bal bo od AS “a ty tte ip ao
z the (only Dtrndauls f provide, any Means bo peusr
4 Or Waolaive pout fie tii as wns stnctly fequied under “oust
oo rules, Me MULLER coduial alovney was i lorced fo wtte Uo _
5 Chi at the last mute» Ar Mure wos most fawshar with the
_ | issues. gud hacl receried assictauct: tym _ av Au abacaey The |
7 Lirwauis ahoruey woke a_{iro fe yd jutar ich apa a al
¢ | that Hue dosed Sr Tt was denied
q | oe
o | ZL Bt Hines He. HULER Ins bdo shay, oy hu i _
Ll -pavescitnped ugar by the. louis Ddtadadh, ih g h _
2 | te hp ob seed prude) by GLOBAL TEL LIWKCGTL’).
| GTL fro ides. feleghose Services ’ fr inmates + ve
\4 _ conch tal iad noncont te al calls. The calls Gre “tmoned wie
| of yok. conten al aud ave. made available 40 te Lowy Dottndadls.
lL CT IL. proud various tools for distih, Ting, sy aud ails the
7 _ calls, ‘uta thous) it Kugus Tak GS fo “contain. calls and tins
_s | iL i doit | b “al bul
(4
\ 73. The Coun Debrndaade use ‘the Ze SCUVicee li That
_2l berlin ok than Uses is by viol lation ot de ud Fora) hur Whe _
| ZZ tallita (Wither ies awl, thee foul wewbuc Thal alls wt umidore) fn |
Ly ee ot Wg ‘tutioeal SCLAL ry auly, it fut the pratt Comgons
2 we duh bal od Puc Mahe pid, * GIL U/asS tute aud did
Ue Pinale [Ua tude shrub i Hoth COWS hotatia
| Lb - calle by doula dado aud Tutynel- hase bole aud 1 Ly ork aces

.

 

COMPLAINT j > “T
Case 2:20-cv-00489-EFB Document 1 Filed 03/04/20 Page 10 of 15

 

 

foe The Tah Deboncanl aud 4.4 Use.

 

 

 

 

 

 

       

       

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ok Ta. 50 ding CT
Z aV od Wi (uc, ot wath the Cousty \y let dad aud acted) under abt ae
4 stoke_low
_
S LY NES 2k 4, 50 are. GL enploytes ofihaks, aud oh ola
| b narYicipa red develo nye “| ration 0 Tug
| 7 love ecorsbed too le ud Seve « The ull 5 in onal ul Lou
Fo Nd endlants anced aud outed under color of tate _| bu? in the thef.
q Krew te ool. and _¢ SerVIcn ware heii used ulate te
10 toast tional Aas. ot : ,
I
2 25. The Seda Tau tuonbl aad dh buted voukdeakil
1 . calle between Mr. MWLER aud he altontey and btn h Inia and
WY He DAT when che wos aking as hi tour. Hh
WW For exoulle, dig Oe. : | | }
(b | Oavt_d. te. home ay "location ot a wel fg That ws to
7 “he Used ty coordudate wal G courts appoiitel nivestilar
If. —hebwe Th. web address bas Per oven out, the fave reve ied
: I4 Lyme uw wn Known persons wey) “Hough the uns” 0. Ly fo
_ _20 reals tha flog oxegt by dy Pug ‘the address and LEVI thigh
Zi ! te {dae te " ot idleved “in In Ay yt seauch eVQine. Oy! -
7 [lin ond lel hdl calls Wert, ‘recotoled Or
LZ} Mon tote __. | | |
14__| — oe
a ZL. The aly hy IAG as also hawe- Gv electtowic, Mou. a
; J

 

 

 

 
Case 2:20-cv-00489-EFB Document 1 Filed 03/04/20 Page 11 of 15

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I Rs. On “ntovcow. syste mw alge caucetl a5 a Ove = i :
yy | | —deuriare This 1 if used for my Pink but Ho tn |
| 9 wtloutal How torita i UA alivacy boats id pr way cali gyveas, Tn
| Huh of Zot the suston twos used to ai My ~ HUE
4 (OUAWUW\ CATs with ior Councel, min he |
b cathy ab court: onpaited | leaal asslatant Ti vilocnation gained WzoS
_7 then fussed on fo thy pinsecnton_| in My MOLLER. coriiawel. “matte
gi.
q IE The Couby he dul howe fakes Vay wus olker spe to hago _
(0 or bd ty pou adlequske fess 0 fo courts. ren Hee MUWER
| | Sulbtred Smut a hound iv jue, Thy febused t piovide reasonalhe. help
IZ — follow ung tte condita cor 60 thet he could. wie. They ore |
|% ondeve by a sYare Sudae bo fo tide such ascidano. dud ade. _
AY Flac Slse resol Casters ee ot
[5 fi eal atta for ‘hg seeding ssh route 1 tute. ju lu, County
LL Debuadonts Moved. fi al (ror i LER
\7 Ip hace ed ce ic Suny or ie ple ; ut yi
lf ofounds tr the Lh phioal Measures Dupe Defra
7 abe thi were iecesst.ry because He HUWLER as * Littaious.”
20 oud not oe aus Penson Alatig fy uiolene Ox dicalecly condut.
2) an Hue, te, Haller had oly ever” tied a. Sig le le awed,
ZL | “Ayouah counsel, tor Agus iafunctie rhe oll to hi. fap &
Ly dnd bhi Wn custody) |
ZY |
15 2 Te abd, 17 Ndend ants have violated the | ea _
Lb pc auy fyi Their private otitis _

roupckort
~ Case 2:20-cv-00489-EFB Document 1. Filed 03/04/20 Page 12 of 15 .

 

Chie F of RELIEF

 

 

24, Al \ revediig. ports are “inoqorabel aud realy od os Luly
set Sah hove” ZI

 

 

 

 

 

 

ae RE PETE PPR

0, Ackino fn concert aud wae Fah “hE lad Defoudauits —
Violated My, MULLER S flat at access to fhe courts when they Bile

f tithe easondile assictaee, OS oukl ‘ned ahove- oud shrub add Ne,
Hains a t spre | bor tae det cscnt ascawe ak his

 

 

 

 

 

 

 

 

 

 

in iD hth Fight of oktme ALeSS - b (Ouse lad

 

 

 

Jo. — ll deal | pvstessinal whe They teccrded aud. gal Ufsow
LZ) A fom ‘deatial (COumU |

 

   

 

— aw _| Sith aud Frurteoith Auencla whe.

 

 

 

 

 

L. >~——— —
ZY 33 Ack ag fi ‘Oued tz be adlouk: Violated Hr. MULLER < and
L3

 

Hy, Dats Vigkd ty privacy uuder - Te Calbiems Lonstitchiu when
O f ini. | :

 

 

 

“COMRAIT— ie
~ Case 2:20-cv-00489-EFB Document 1 Filed 03/04/20 ‘Page 13 of 15

 

 

OER: oad Ik, DAES pitival e fautly vouaaugicabin b fe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
Z. Any ties and. jtot for fusrposes of Mai alu te sate om Seily
% | at The nattabin. hove My. MULLER is coined. J
Y
5 (JHERE FORE, Plavas fe fitdy br ‘udowe i against Te (dads
Lb - | aud, request that the ( ouct ‘oyu feliet as follows #
_# |
_$ | (a) Lube ‘dhoue=docibed conduck of the Delendauds lle
qo The_coust Tonal aud. cul gh ot tte Pat ailfs. ; |
| lo. (h) Lecue a per avery] } Lion‘ ct te uty Deter Wk
I thew _to mnie access ty The alk i f scotdaae’ ult te loud iy
| (ce) Tesue, a@ Dofwaucat uijuudion agus GIL arrudg it trou focontig |
12 Ov" Mem! izulg mn ay. woly awiates’ “t ‘des al kyal calls, a
w |G) Award 1 wjeuseity gout, aud puudive dane fy Plt
[5 Qcordwy uy hs !
lb | ©) Aud. Plaid dk = wsts ancl EX GuUSES ot ths Ta
7 © Ay avd ouch, other teliede la Court deca fet, ,
¢ a
9 | KepeHully sae
20
ye Dee — Tole oe
22 Malthe Hal ler —Fuci bs dan Pro. Poy
2 | _
LY | DECLARATIOU OF MAL LUG
25 Tr Vall Muller dec
Lb the foregoing ty ii alfails for wot On

 

 

 

COAPL wT ~[3- a Lee
Case 2:20-cv-00489-EFB Document1 Filed 03/04/20 Page 14 of 15

 

| MATTHEW) b, MULLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
2 | Huet yp
3 | Moh4 Decata Pood #24
Y Uuion Cay , 3 Ok TW5¢F
5 | ts) 322-0492
be dinva® project fustiutorel ory,
fo: du Pro Per |
bf | LITE) STATES DisTR\CT COURT
q_ |
i FOR 1 HE EASTERN stich OF CALEB
I} |
2 Dues L awe nd | Nb.
5 HEE S._DAT | . _
14 Pius, | PLALWTIFES” CASE Mu AGEMENT.
as STATEMENT |
I cou oF COLAND ed L. _
mu el eadauts _
If
4 Dla. have, Pal the conta < cow li 4 ivi
20 order fy meet a sta \. ofy dead | We Plaiuti audicioate Fh an
1 anand complaint and. Jnewsiranduw a suport ay prance “cam haunt
ZL. SUreeyliv. wih 40 days, Plot if, clit thal ual he wast Ww
, t) he fe ci a peliol | Zonday by paso scree nuk! ta time
ZL
25 Ball l, “abe ke,

 

Lh

 

CASE HMAGEMENT STHEMENT

~The ie Lethe Ale
Case 2:20-cv-00489-EFB Document 1. Filed 03/04/20 Page 15 of 15

 

Vu Fist Clas. Hu _. _
_ Hadlow Moller

Hust Dai .

35104 {ff Sree

Union (ay Ch HSRZ
Fy 24, 2020 |

 

Clerk, ILS. Ns my a
a leh

Sacral, CA aT

 

Shel: Gul | Adon, LA Fly

 

Dear Olek:

 

 

 

Ene ed ples tind (1) an muita | complan ina aul ale wad

(2) Q Case noe sta yn

 

 

The js np part a ptsouer actu agasis a govenutiat aul ad _

hd fe sxe walt 2 U3 6 900A. The “Hliohl
dues not have. apt 0, cll cover sheet ov oller from |

anck fequests )
addvess ‘oud. had The cage. he Lid ty. ii fhe SO Tied

Pl adel Hay Meck qa sty dea dbs Thauk you.

   
     

 

Eo,
thew ie Hee =
